Matter of Jemel M. A. (Elizabeth C. B. A.) (2014 NY Slip Op 07500)





Matter of Jemel M. A. (Elizabeth C. B. A.)


2014 NY Slip Op 07500


Decided on November 5, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-08514
2013-08515
2013-08517
2013-08518
2013-08519
2013-08520
 (Docket Nos. B-16873/09, B-16874/09, B-16785/09, B-16786/09, B-16877/09, B-16879/09)

[*1]In the Matter of Jemel M. A. (Anonymous). SCO Family of Services, petitioner-respondent;
andElizabeth C. B. A. (Anonymous), appellant, et al., respondent. (Proceeding No. 1)In the Matter of Deshawn C. B. (Anonymous). SCO Family of Services, petitioner-respondent;Elizabeth C. B. A. (Anonymous), appellant, et al., respondent. (Proceeding No. 2)In the Matter of Charise C. K. A. (Anonymous). SCO Family of Services, petitioner-respondent;Elizabeth C. B. A. (Anonymous), appellant, et al., respondent. (Proceeding No. 3)In the Matter of Rayn R. B.-O. (Anonymous). SCO Family of Services, petitioner-respondent;Elizabeth C. B. A. (Anonymous), appellant, et al., respondent. (Proceeding No. 4)In the Matter of Imani F. B.-O. (Anonymous). SCO Family of Services, petitioner-respondent;
andElizabeth C. B. A. (Anonymous), appellant, et al., respondent. (Proceeding No. 5)In the Matter of Nasir M. A. (Anonymous). SCO Family of Services, petitioner-respondent;Elizabeth C. B. A. (Anonymous), appellant, et al., respondent. (Proceeding No. 6)


Larry Bachner, Jamaica, N.Y., for appellant.
Carrieri & Carrieri, P.C., Mineola, N.Y. (Ralph R. Carrieri of counsel), for petitioner-respondent.
Scalise & Hamilton, LLP, Scarsdale, N.Y. (Catherine A. Sheridan of counsel), attorney for the children.

DECISION & ORDER
In six related proceedings pursuant to Family Court Act article 6 and Social Services Law § 384-b to terminate the mother's parental rights on the ground of permanent neglect, the mother appeals from six orders of fact-finding and disposition (one as to each child) of the Family Court, Queens County (McGowan, J.), all entered July 1, 2013, which, after fact-finding and dispositional hearings, found that she permanently neglected the subject children, terminated her parental rights, and freed the subject children for adoption.
ORDERED that the orders of fact-finding and disposition are affirmed, without costs or disbursements.
The Family Court properly found that the petitioner established by clear and convincing evidence that the mother permanently neglected the subject children (see Social Services Law § 384-b[7][a]). The petitioner presented evidence that it made diligent efforts to encourage and strengthen the parental relationship by, inter alia, providing the mother with referrals to various drug treatment programs, parental training, and a housing program (see Matter of Elijah D.W. [Tamica S.E.], 118 AD3d 812, 813; Matter of Amonte M. [Mary M.], 112 AD3d 937, 938). Despite these efforts, the mother failed to plan for the children's future by, inter alia, not completing parental training or a drug treatment program (see Matter of Elijah D.W. [Tamica S.E.], 118 AD3d at 813; Matter of Corey S. [Angel S.], 112 AD3d 641, 642).
Moreover, contrary to the mother's contention, the Family Court properly determined that it was in the best interests of the children to terminate her parental rights and free them for adoption (see Matter of Angel R.F. [Nicholas F.], 114 AD3d 781, 782).
BALKIN, J.P., CHAMBERS, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court